 Case 1:19-cr-00334-LMB Document 127 Filed 10/14/20 Page 1 of 5 PageID# 697




                   IN THE UNITED STATES DISTRICT COURT FOR THE

                             EASTERN DISTRICT OF VIRGINIA

                                       Alexandria Division

UNITED STATES OF AMERICA

      v.                                              Case No. 1:19-CR-334 (LMB)

XIZHI LI,

      Defendant.


  GOVERNMENT’S RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION TO
                   APPEAL IN FORMA PAUPERIS

       COMES NOW the United States of America in response to defendant Xizhi Li’s

(hereafter “the defendant”) motion to appeal in forma pauperis, pursuant to Rule 24 of the

Federal Rules of Appellate Procedure. The United States opposes this motion because the

defendant failed to comply with Rule 24. The United States also opposes the defendant’s appeal

of this Court’s order of September 17, 2020, denying his motion for a Jones-Farmer hearing,

because he failed to file a timely notice of appeal in accordance with Rule 4(b) of the Federal

Rules of Appellate Procedure.

       Rule 24(a)(1)(A) – (C) provides:

       [a] party to a district court action who desires to appeal in forma pauperis must
       file a motion in the district court. The party must attach an affidavit that: (A)
       shows in the detail prescribed by Form 4 of the Appendix of Forms the party's
       inability to pay or to give security for fees and costs; (B) claims an entitlement to
       redress; and (C) states the issues that the party intends to present on appeal.

       The defendant’s motion did not include an affidavit signed by the defendant, much less

one that contains the detail required by Form 4, an informational copy of which is attached as

Exhibit 1. See ECF No. 123. Therefore, this Court should deny his motion to appeal in forma
 Case 1:19-cr-00334-LMB Document 127 Filed 10/14/20 Page 2 of 5 PageID# 698




pauperis for failure to comply with basic requirements of Rule 24.

        Additionally, the defendant has failed to file a timely notice of appeal with respect to this

Court’s order denying his motion for a Jones-Farmer hearing. Federal Rule of Appellate

Procedure 4(b)(1)(A)(i) provides that “[i]n a criminal case, the defendant’s notice of appeal must

be filed within 14 days after the later of the entry of either the judgement or the order being

appealed.”

        This Court entered the contested order on September 17, 2020. ECF No. 85. The

defendant did not file the instant motion until October 13, 2020—26 days later—and he is still

yet to file a notice of appeal.

        Federal Rule of Appellate Procedure 4(b)(4) allows this Court, with or without a motion

by the defendant, to extend the period to file a notice of appeal for 30 days after the otherwise

applicable deadline for either “excusable neglect or good cause.”

        As an initial matter, Rule 4(b) is a non-jurisdictional claims processing rule. United

States v. Marsh, 944 F.3d 524, 529 (4th Cir. 2019) (citing United States v. Hyman, 884 F.3d 496,

498 (4th Cir. 2018)). As such, its deadlines can be waived or forfeited if not timely asserted.

Marsh, supra at 529 (citations omitted). However, they become mandatory if “properly raised by

an opposing party[,]” id. (citation omitted), and must then be “strictly applied[.]” Hyman, 884

F.3d at 499. The government has raised the Rule 4(b) timeline by asserting it here.

        As Rule 4(b) has been asserted by the government, it is clear that the defendant has failed

to file a notice of appeal, timely or otherwise. All that remains is whether there is excusable

neglect or good cause for this Court to extend the filing deadline in accordance with Rule

4(b)(4). There is not.

        In Pioneer Inv. Services Co. v. Brunswick Associates Ltd. Partnership, 507 U.S. 380



                                                  2
 Case 1:19-cr-00334-LMB Document 127 Filed 10/14/20 Page 3 of 5 PageID# 699




(1993), the Supreme Court found that “excusable neglect” is an equitable standard, “taking

account of all relevant circumstances surrounding the party’s omission.” Id. at 395 (citation

omitted). Circumstances include, but are not limited to, “the danger of prejudice to the [opposing

party], the length of the delay and its potential impact on judicial proceedings, the reason for the

delay, including whether it was within the reasonable control of the movant, and whether the

movant acted in good faith.” Id. (citation omitted). Although the Pioneer court was analyzing

“excusable neglect” in a bankruptcy context, other courts have extended this standard to Rule

4(b)(4). See, e.g., United States v. Torres, 372 F.3d 1159, 1162 (10th Cir. 2004) (“[T]he Supreme

Court's construction of ‘excusable neglect’ in Pioneer also applies to the term ‘excusable neglect’

as it is used in Federal Rule of Appellate Procedure 4(b)(4).”). Similarly, in interpreting ‘good

cause,’ “the Pioneer Investment decision permits a reading of ‘excusable neglect’ that is so broad

as to encompass most or all situations that would constitute ‘good cause.’” 16A Charles Alan

Wright & Arthur R. Miller, Federal Practice and Procedure, § 3950.5 (5th ed. 2020).

       With these standards in mind, the United States submits that there is no basis to extend

the defendant’s deadline to file a notice of appeal of this Court’s order of September 17, 2020.

The factor that weighs most heavily in the government’s favor is the potential impact on the

judicial proceedings. This is because the defendant lacks standing to appeal. As this Court has

previously found, the government is not restraining any asset that would otherwise be available

to the defendant following a Jones-Farmer hearing. Thus, the Fourth Circuit cannot redress the

defendant’s complained of harm by setting aside this Court’s order denying his motion for such a

hearing. Indeed the Fourth Circuit found as much in its order dismissing the defendant’s previous




                                                  3
    Case 1:19-cr-00334-LMB Document 127 Filed 10/14/20 Page 4 of 5 PageID# 700




interlocutory appeal. See ECF No. 104 at 2-3.1 Therefore, there is no practical reason to extend

the defendant’s deadline to file an appeal.

        WHEREFORE, the United States respectfully requests that this Court deny the

defendant’s requested relief.

                                              Respectfully submitted,
                                              G. Zachary Terwilliger
                                              United States Attorney


                                      By:
                                              David A. Peters
                                              Assistant United States Attorney
                                              Eastern District of Virginia
                                              2100 Jamieson Avenue
                                              Alexandria, Virginia 22314
                                              (703) 299-3700
                                              david.peters@usdoj.go




1
  Although that appeal dealt with this Court’s order granting the government’s motion to dismiss
items from the forfeiture notice, ECF No. 58, the defendant’s appeal noted that his challenge was
directed towards an eventual Jones-Farmer hearing.
                                                 4
 Case 1:19-cr-00334-LMB Document 127 Filed 10/14/20 Page 5 of 5 PageID# 701




                                      Certificate of Service

       I certify that on October 14, 2020, I filed the foregoing brief with the Clerk of the Court,

and sent an electronic copy to counsel for the defendant.




                                         By:
                                                     David A. Peters
                                                     Assistant United States Attorney
                                                     Eastern District of Virginia
                                                     2100 Jamieson Avenue
                                                     Alexandria, Virginia 22314
                                                     (703) 299-3700
                                                     David.Peters@usdoj.gov




                                                 5
